DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/057309 filed 03/12/2015, which claims benefit of the Japanese Application No. JP2014-050032, filed 03/13/2014, has been received and acknowledged. 
Furthermore, the examiner is aware that this is a divisional application of 15/124,942 of which is now an issued patent, U.S. Patent No. 10,354,790. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. 2011/0267167, cited by applicant) in view of Uozumi (U.S. 2013/0038420). 

Regarding Claim 1, Ogawa teaches a coil-type electronic component and a manufacturing method (abstract). Ogawa teaches a powder magnetic core comprising metallic soft magnetic material (paragraph [0016]), and having a worked surface and an unworked surface (Figure 1). 
The examiner understands via paragraph [0032] of the instant specification that a worked surface is the surface of the coil holding part, the surface of the part on which a conducting wire is to be wound; and an unworked surface is the outer surface of a flange, which is the axial end surface. Thus, within Figure 1 of Ogawa, this is analogous to Char. No 11 (paragraph [0071] of Ogawa); and Char. No. 11b (paragraph [0073] of Ogawa). 
Ogawa teaches the powder magnetic core having a drum shape comprising a coil holding part and flanges at both ends of the coil holding part (Figure 1; paragraphs [0071], and [0073]). Ogawa teaches the metallic soft magnetic material particles being bonded together with an oxide layer interposed therebetween (paragraphs [0016]-[0019]). Ogawa teaches the oxide layer containing an element constituting the metallic soft magnetic material particles (paragraphs [0016]-[0019]). Ogawa teaches the coil holding part having the worked surface having an oxide layer containing an element constituting the soft magnetic material particles (paragraph [0133]). 
However, Ogawa does not teach wherein the powder magnetic core has a ratio of RMD to RAS- (RMD/RAS) of 5 or less, wherein RMD is the average of arithmetic average roughness Ra values of a worked surface of the powder magnetic core, and RAS is the average of arithmetic average roughness Ra values of an unworked surface of the powder magnetic core. 
Uozumi teaches a green compact and method of manufacturing for a core workpiece (abstract). Uozumi teaches a value R1, of which is considered to be analogous to RAS, i.e., the average arithmetic roughness Ra values of an unworked surface of a powder magnetic core (Figure 1, paragraphs [0013], [0042]). Further Uozumi teaches a value R2, of which is considered to be analogous to RMD, i.e., the average arithmetic roughness Ra values of a worked surface of a powder magnetic core (Figure 1, paragraphs [0013], [0042]). Uozumi teaches the ratio of these surfaces being greater than or equal to 2 (paragraph [0042]), thus overlapping with the instant range of “5 or less”. Uozumi teaches this feature is enabling a low-loss core (paragraph [0012]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa with the concepts of Uozumi with the motivation of enabling the manufacture of a low-loss core. 
Regarding Claim 2, Ogawa teaches the soft magnetic material particles are Fe-Cr-M soft magnetic material particles, wherein M is at least one of Al and Si (paragraphs [0026]-[0027]). 
Regarding Claim 3, Ogawa teaches a content of Cr in the Fe-Cr-M soft magnetic material particles being about 2% by weight or more and 8% by eight or less (paragraph [0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 4, Ogawa teaches that it is possible to mix an alloy of iron, chromium, and silicon with an alloy of iron, aluminum, and silicon (paragraph [0165]), and that when aluminum is used it is desirably used between 2% by weight and 8% by weight (paragraph [0162]). Thus, these teachings of Ogawa are considered to meet the limitations of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, Ogawa teaches wherein the Fe-Cr-M soft magnetic material particles comprise Si in a content of 1.5% by weight or more and 7% by weight or less (paragraph [0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 6, Ogawa teaches a coil component comprising the powder magnetic core and a coil wound around the powder magnetic core (Figures 6-7; paragraph [0129])

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735